DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 01/18/2022.
Currently claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election of Species C, Embodiment of Fig. 3, Claims 1-2, 5-14 and 16-19, in the reply filed on 01/18/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The examiner established in the restriction/requirement of 11/26/2021 that the unity of invention is not present in the case. Once it is established that the unity of invention is not present, restriction to only one invention is required under 37 CFR 1.499 Unity of Invention rule (R – Patent Rules 1.475). It can be a single embodiment out of multiple embodiments or a single method or process out of multiple methods and processes. After further review of the claim-set, it is evident that claims 8 and 18 belong to a different embodiment (Fig. 4). Claims 11-12 are method claims that belong to separate invention. The device and method inventions are distinct if either or both of the following can be shown: (1) that the device as claimed can be made by another and materially different process or (2) 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claims 1, 5-6, 11, 13, 16 and 17 are objected to because of the following informalities:  
Regarding claim 1, in the limitation of the claim, “…the lightness of the first pixels is higher than that of the second pixels”, the underlined word lightness should be replaced by ‘brightness’. There is a possibility of relating ‘lightness’ to the ‘weight’ of the element. The use of ‘brightness’ would eliminate any confusion. 
Claims 5-6, 11, 13, 16 and 17 are also objected due to the use of the word ‘lightness’. Lightness should be replaced by ‘brightness’.
Regarding claim 6, in the limitation of the claim, “…highesthighest”, the underlined word should be corrected as ‘highest’.
Regarding claim 17, in the limitation of the claim, “…highesthigher”, the underlined word should be corrected as ‘highest’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120268357 A1 (Shih) and further in view of US 2017/0059944 A1 (Xu).
Regarding claim 1, Shih discloses, a display panel (100; Figs. 1-6; [0027] – [0043]), comprising: a plurality of first pixels (W; white sub-pixel) and a plurality of second pixels (R; red sub-pixel) (Fig. 2; [0035] – [0040]), 

    PNG
    media_image1.png
    665
    578
    media_image1.png
    Greyscale

wherein a color of each first pixel (white) is different from that of each second pixel (red) (Fig. 2; [0035]); 
the first pixels (W) are configured as a high domain region (the white sub-pixel W is divided into a bright region W1 and a dark region W2, hence is considered to have high domain region; Fig. 2; [0028]), and the second pixels (R) are configured as a low domain region (R has only one region) (Fig. 2; [0035] – [0040]); 
the lightness of the first pixels (W) is higher than that of the second pixels (R) (the white sub-pixel W is divided into a bright region W1 and a dark region W2 in order to accomplish a low color shift structure and other pixels have regular illumination; hence white sub-pixel W has higher brightness than other pixels; Fig. 2; [0028]).  
But Shih fails to teach explicitly, the number of alignment regions of the high domain region is greater than that of alignment regions of the low domain region;
However, in analogous art, Xu discloses, the number of alignment regions of the high domain region (100G has 8 alignment regions) is greater than that of alignment regions of the low domain region (100B has 4 alignment regions) (Fig. 6; [0033] – [0034]); and 

    PNG
    media_image2.png
    541
    499
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shih and Xu before him/her, to modify the teachings of a display panel including multiple pixel regions with high and low domain regions as taught by Shih and to include the teachings of number of alignment regions of the high domain region is greater than that of alignment regions of the low domain region as taught by Xu since Shih teaches high and low domain In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Shih discloses, the display panel according to claim 1, wherein the display panel (100) comprises white pixels (W; white sub-pixel) (Fig. 2; [0035] – [0040]); 
the white pixels (W) are the first pixels, and the white pixels (W) are correspondingly configured as a high domain region (Fig. 2; [0035] – [0040]).  

Regarding claim 5, the combination of Shih and Xu discloses, the display panel according to claim 1, wherein the display panel (100) comprises fourth pixels (B; blue sub-pixel); 
the lightness of the fourth pixels (B) is lower (only the white sub-pixel W has a bright region W1 in order to accomplish a low color shift structure and other pixels have regular illumination; hence blue sub-pixel B has 
Shih teaches in a slightly different embodiment of Fig. 5 that the fourth pixels (B) are correspondingly configured as a high domain region (Fig. 5; [0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shih and Xu before him/her, to modify the teachings of a display panel including white pixel with high domain region in Fig. 2 of Shih and to include the teachings of both white and blue pixels with high domain region in Fig. 5 of Shih since in MPEP 2143 (I) ( E), it is stated that Combining prior art elements according to known methods to yield predictable results is obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0037] – [0041] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 6, Shih discloses, the display panel (100) according to claim 5, wherein the display panel (100) comprises third pixels (G; green sub-pixel) and fourth pixels (B; blue sub-pixel) (Fig. 2; [0035] – [0040]); 
the white pixels (W) are the first pixels, and the white pixels (W) are correspondingly configured as a high domain region (the white sub-
the second pixels (R) and the third pixels (G) correspond to low domain regions (R and G have only one region) (Fig. 2; [0035] – [0040]); and 
the lightness of the first pixels (W) is highest (the white sub-pixel W is divided into a bright region W1 and a dark region W2 in order to accomplish a low color shift structure and other pixels have regular illumination; hence white sub-pixel W has highest brightness than other pixels; Fig. 2; [0028]).  

    PNG
    media_image1.png
    665
    578
    media_image1.png
    Greyscale


Regarding claim 7, Shih discloses, the display panel according to claim 1, wherein the display panel (100) 2Appl. No. 16/349,980comprises third pixels (G; green sub-pixel); and 
the third pixels (G) are correspondingly configured as a low domain region (G has only one region and as such has a low domain region) (Fig. 2; [0035] – [0040]).  

Regarding claim 9, the combination of Shih and Xu discloses, the display panel according to claim 1, wherein the low domain region has four alignment regions (100R has 4 alignment regions), and the high domain region has eight alignment regions (100G has 8 alignment regions) (Fig. 6; [0033] – [0034]; Xu Reference). See 103 rationale in claim 1.

    PNG
    media_image2.png
    541
    499
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Shih and Xu discloses, the display panel according to claim 9, wherein the display panel (101) comprises gate scan layers (G11 and G21) and common lines (C11 and C21) (Fig. 7; [0053] – [0054]; Shih Reference), and 

    PNG
    media_image3.png
    488
    537
    media_image3.png
    Greyscale

the first pixels (W) each comprise a main pixel (W1) and sub-pixels (W2) (Fig. 7; [0053] – [0054]); 
The combination of Shih and Xu further teaches, multiple thin-film transistors (SW1/SW2 and each one may have several same size switching transistors connected in parallel; Fig. 7; [0054]), drain electrodes, main pixel, sub-pixel and source electrode (Fig. 7; [0054]; Shih Reference);
But the combination of Shih and Xu fails to teach explicitly, the first pixels corresponding to the same gate scan layer are provided with three thin 
However, the above limitation recites ‘intended use’ of the thin-film transistors in the pixel structure. This intended use of the devices does not define additional structural aspects of the claimed invention. The display device of Shih is capable of making the desired connections. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Shih. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Claims 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120268357 A1 (Shih) and further in view of US 2017/0059944 A1 (Xu).
Regarding claim 13, Shih discloses, a display device, comprising a display panel (100; Figs. 1-6; [0027] – [0043]), wherein the display panel (100), 

    PNG
    media_image1.png
    665
    578
    media_image1.png
    Greyscale

wherein a color of each first pixel (white) is different from that of each second pixel (red) (Fig. 2; [0035]); 
the first pixels (W) are configured as a high domain region (the white sub-pixel W is divided into a bright region W1 and a dark region W2, hence is considered to have high domain region; Fig. 2; [0028]), and the second pixels (R) are configured as a low domain region (R has only one region) (Fig. 2; [0035] – [0040]); 
the lightness of the first pixels (W) is higher than that of the second pixels (R) (the white sub-pixel W is divided into a bright region W1 and a dark region W2 in order to accomplish a low color shift structure 
But Shih fails to teach explicitly, the number of alignment regions of the high domain region is greater than that of alignment regions of the low domain region;
However, in analogous art, Xu discloses, the number of alignment regions of the high domain region (100G has 8 alignment regions) is greater than that of alignment regions of the low domain region (100B has 4 alignment regions) (Fig. 6; [0033] – [0034]);

    PNG
    media_image2.png
    541
    499
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shih and Xu before him/her, to modify the teachings of a display panel including multiple pixel regions with high and low domain regions as taught by Shih and to include the teachings of number In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 14, Shih discloses, the display device according to claim 13, wherein the display panel (100) comprises white pixels (W; white sub-pixel) (Fig. 2; [0035] – [0040]); 
the white pixels (W) are the first pixels, and the white pixels (W) are correspondingly configured as a high domain region (Fig. 2; [0035] – [0040]).  

Regarding claim 16, the combination of Shih and Xu discloses, the display device according to claim 13, wherein the display panel (100) comprises fourth pixels (B; blue sub-pixel); 
the lightness of the fourth pixels (B) is lower (only the white sub-pixel W has a bright region W1 in order to accomplish a low color shift structure 
Shih teaches in a slightly different embodiment of Fig. 5 that the fourth pixels (B) are correspondingly configured as a high domain region (Fig. 5; [0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shih and Xu before him/her, to modify the teachings of a display panel including white pixel with high domain region in Fig. 2 of Shih and to include the teachings of both white and blue pixels with high domain region in Fig. 5 of Shih since in MPEP 2143 (I) ( E), it is stated that Combining prior art elements according to known methods to yield predictable results is obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0037] – [0041] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 17, Shih discloses, the display device according to claim 16, wherein the display panel (100) comprises third pixels (G; green sub-pixel) and fourth pixels (B; blue sub-pixel) (Fig. 2; [0035] – [0040]); 
the white pixels (W) are the first pixels, and the white pixels (W) are correspondingly configured as a high domain region (the white sub-
the second pixels (R) and the third pixels (G) correspond to low domain regions (R and G have only one region) (Fig. 2; [0035] – [0040]); and 
the lightness of the first pixels (W) is highest (the white sub-pixel W is divided into a bright region W1 and a dark region W2 in order to accomplish a low color shift structure and other pixels have regular illumination; hence white sub-pixel W has highest brightness than other pixels; Fig. 2; [0028]).  

    PNG
    media_image1.png
    665
    578
    media_image1.png
    Greyscale


Regarding claim 19, the combination of Shih and Xu discloses, the display panel according to claim 13, wherein the low domain region has four 

    PNG
    media_image2.png
    541
    499
    media_image2.png
    Greyscale

wherein the display panel (101) comprises gate scan layers (G11 and G21) and common lines (C11 and C21) (Fig. 7; [0053] – [0054]; Shih Reference), and 

    PNG
    media_image3.png
    488
    537
    media_image3.png
    Greyscale

the first pixels (W) each comprise a main pixel (W1) and sub-pixels (W2) (Fig. 7; [0053] – [0054]); 
The combination of Shih and Xu further teaches, multiple thin-film transistors (SW1/SW2 and each one may have several same size switching transistors connected in parallel; Fig. 7; [0054]), drain electrodes, main pixel, sub-pixel and source electrode (Fig. 7; [0054]; Shih Reference);
But the combination of Shih and Xu fails to teach explicitly, the first pixels corresponding to the same gate scan layer are provided with three thin film transistors; drain electrodes of two of the thin film transistors are connected with the main pixel and the sub-pixels respectively, and source electrodes are connected with a same data line; a source electrode of the other thin film transistor is connected with the sub-pixels corresponding to 
However, the above limitation recites ‘intended use’ of the thin-film transistors in the pixel structure. This intended use of the devices does not define additional structural aspects of the claimed invention. The display device of Shih is capable of making the desired connections. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Shih. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 


Claim Rejections – Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over of U.S. Patent Appl. No. 16/349,972 (Huang).
Regarding claim 1, Huang teaches, a display panel, comprising: a plurality of first pixels and a plurality of second pixels, wherein a color of each first pixel is different from that of each second pixel; the first pixels are configured as a high domain region, and the second pixels are configured in region is greater than that of alignment regions of the low domain region; and the lightness of the first pixels is higher than that of the second pixels (Figs. 1-5; [0001] – [0061]).
Claims 2, 5-7, 9-10, 13-14, 16-17 and 19 are also rejected on the same ground.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over of U.S. Patent Appl. No. 16/349,983 (Huang).
Regarding claim 1, Huang teaches, a display panel, comprising: a plurality of first pixels and a plurality of second pixels, wherein a color of each first pixel is different from that of each second pixel; the first pixels are configured as a high domain region, and the second pixels are configured as a low domain region; the number of alignment regions of the high domain region is greater than that of alignment regions of the low domain region; and the lightness of the first pixels is higher than that of the second pixels (Figs. 1-8; [0001] – [0068]).
Claims 2, 5-7, 9-10, 13-14, 16-17 and 19 are also rejected on the same ground.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,977,975 B2 (Feng) - A pixel structure is disclosed including an electronic paper and a display device, where compensation electrodes electrically connected in correspondence with respective pixel electrodes are additionally arranged, and there are overlapping areas between orthographic projections of the compensation electrodes unto a base substrate, and orthographic projections of gate lines onto the base substrate. 
2. US 10,347,664 B2 (Wang) - An RGBW display panel is disclosed including red sub-pixels, green sub-pixels, blue sub-pixels, and white sub-pixels (W). The TFTs for the red sub-pixels, green sub-pixels, and blue sub-pixels being disposed inside the white sub-pixels (W), and disposing bend portion on borders of the sub-pixels left and right to the white sub-pixel (W) to reduce the aperture ratios of the sub-pixels left and right to the white sub-pixel (W), and increase the aperture ratios of the sub-pixels located above and below the white sub-pixel. As such, the aperture ratios of the red, green, and blue sub-pixels around the white sub-pixel approximate consistency to improve the darker shade problems of RGBW display panel as well as avoid white color coordinate drift, improve color shift and improve display quality.
3. US 10,217,436 B2 (Lee) - A display panel is disclosed including a plurality of pixels. Each pixel includes a plurality of different-color sub-pixels and a coupling sub-pixel that overlaps at least one color sub-pixel so as to be configured to be capacitively coupled to the at least one color sub-pixel to be thereby driven so as to display a color different from that of the different-color sub-pixels.
4. US 10,157,560 B2 (Yang) - A display panel and a display driver are provided. The display panel includes a plurality of sub-pixel repeating units, which are arranged repeatedly to form a pixel array. Each row of the sub-pixel repeating unit includes an odd number of sub-pixels, where every two sub-pixels are regarded as one pixel unit, and another sub-pixel is added at the last column of the sub-pixel repeating unit. 
5. US 2018/0356662 A1 (Hao) - A liquid crystal display panel is disclosed having the first pixel unit including a first thin film transistor, a first charging capacitor, a second charging capacitor. One side of the first charging capacitor is connected the drain of the first thin film transistor. The other side of the first charging capacitor is connected the second charging capacitor; the second pixel unit includes a second thin film transistor; the drain of the second thin film transistor is connected to the other side of the first charging capacitor.
6. US 10,062,737 B2 (Hong) - An OLED pixel arrangement structure is disclosed including multiple first sub-pixels, multiple second sub-pixels and multiple third sub-pixels. Four adjacent ones of the first sub-pixels and four 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/23/2022